United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1051
                                    ___________

Jack D. Rhoads, II,                      *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the Western
Kansas City Life Insurance               * District of Missouri.
Company,                                 *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                              Submitted: June 13, 2008
                                 Filed: July 14, 2008
                                  ___________

Before MELLOY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jack D. Rhoads, II, appeals from the district court's1 grant of summary judgment
against him in his suit against Kansas City Life Insurance Company in which he
claimed to be disabled because of a visual condition involving posterior vitreous of
the retina, commonly known as "floaters," in both eyes. See ERISA, 29 U.S.C.
§ 1132(a)(1)(B). After initially approving his claim, KCLIC, the administrator for
Mr. Rhoads's benefits plan, determined that Mr. Rhoads was in fact not disabled. This


      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
decision found ample support in the reports of two ophthalmologists and an
optometrist who concluded that Mr. Rhoads was able to perform the material and
substantial duties of his occupation.

        Mr. Rhoads's appeal relies heavily on a later report by Mr. Rhoads's treating
ophthalmologist that a job modification would enable him to work with his
impediment. But Mr. Rhoads reads too much into the statement. His ophthalmologist
never revised her previous opinion that he was not disabled; and KCLIC quite
reasonably took her statement to mean that Mr. Rhoads's job might be easier for him
if it was changed, not that he was unable to do the job. After a de novo consideration
of the record, see Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989),
we agree with this conclusion and thus affirm.
                         ______________________________




                                         -2-